DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is being examined under the claims filed 02/05/2021.
Claim 1 is amended.
Claims 21-28 are new.
Claims 4, 6-20 are canceled.
Claims 1-3, 5, 21-28 are allowed. These claims are renumbered 1-12 on allowance.

Drawings
The Drawings filed 08/18/2016 are acceptable for examination purposes.

Specification
The Specification filed 08/18/2016 is acceptable for examination purposes.

Response to Arguments
In reference to rejections under 35 USC § 103
Applicant’s arguments, filed 02/05/2021, with respect to rejections under 35 USC § 103 have been fully considered and are persuasive. The rejections under 35 USC § 103 has been withdrawn in view of amendments. Particularly the addition of the specific degrees of freedom required by the claim in combination with the other elements recited. Examiner notes that VELIPASAOGLU et al. - US 20160217022 A1 – discloses using Student’s t-test in an anomaly detection environment but it is silent about the degrees of freedom being equal to the number of models.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion of the specific degrees of freedom, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record. Examiner notes that the prior art does not make it obvious to select the number of models required by the claim as the degrees of freedom for the Student’s t-test.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muddu et al. - US 20170063910 A1 – discloses machine learning techniques, such as random forest, which the process may involve, processing an entity profile according to a plurality of machine-learning models, assigning a plurality of intermediate anomaly scores, each of the plurality of intermediate anomaly scores based on processing of the entity profile according to one of the plurality of machine-learning models, processing the plurality of intermediate anomaly scores according to an ensemble-learning model, and assigning the anomaly score based on processing the plurality of intermediate anomaly scores.
Mogensen et al. – “Evaluating Random Forests for Survival Analysis using Prediction Error Curves” – discloses using random forest bootstrapping to predict the risk of future events.
VELIPASAOGLU et al. - US 20160217022 A1 – discloses using Student’s t-test in an anomaly detection environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viker A. Lamardo whose telephone number is (571)270-5871.  The examiner can normally be reached on Mon. - Fri. 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on (571)272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKER A LAMARDO/Examiner, Art Unit 2126